Case: 15-50258      Document: 00514229770         Page: 1    Date Filed: 11/08/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 15-50258                                FILED
                                  Summary Calendar                       November 8, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
MICHAEL S. ALEXANDER,

                                                 Plaintiff-Appellant

v.

SHERIFF GREG HAMILTON; DEPUTY PARKER; SERGEANT HARRISON;
DEPUTY BURKHART,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:14-CV-654


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Michael S. Alexander, Texas prisoner # 1929892, filed a pro se civil-
rights lawsuit under 42 U.S.C. § 1983 against four employees at the Travis
County Correctional Complex (TCCC) regarding two incidents that occurred
while he was held there as a pretrial detainee. He now appeals from the
district court’s grant of summary judgment to the defendants and dismissal of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50258     Document: 00514229770    Page: 2   Date Filed: 11/08/2017


                                 No. 15-50258

his claims with prejudice. He also requests appointment of counsel on appeal.
His motion for appointment of counsel is DENIED.
      On appeal, Alexander argues that (1) Sheriff Greg Hamilton was liable
for his failure to supervise the other prison officials adequately, (2) TCCC’s
custom and policy caused the alleged violations, (3) Deputy Burkhart and
Deputy Parker retaliated against him, (4) the defendants’ refusal to permit
him to shower for five days created unconstitutional conditions of confinement,
and (5) Deputy Burkhart and Deputy Parker used excessive force against him.
      To the extent that Alexander sued the defendants in their official
capacities, we treat those claims as a suit against Travis County. Similarly,
Alexander’s suit against Hamilton is based on his role as a supervisory official
and not based on Hamilton’s personal involvement in the alleged violations.
Due to Alexander’s failure to provide any specific facts showing that an official
custom or policy caused the alleged constitutional violations, he cannot
establish liability for either Travis County or Hamilton. See James v. Harris
County, 577 F.3d 612, 617 (5th Cir. 2009); Thompkins v. Belt, 828 F.2d 298,
303 (5th Cir. 1987).
      Alexander’s retaliation claim fails due to the lack of direct evidence of
retaliatory motive or a chronology of events from which retaliation could
plausibly be inferred. See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995).
Similarly, Alexander’s claim regarding his alleged inability to shower for five
days fails because he has not shown that any of the defendants acted with
deliberate indifference in that regard. See Hare v. City of Corinth, 74 F.3d 633,
647-48 (5th Cir. 1996).    Moreover, examination of the summary-judgment
evidence shows that Alexander cannot show that any of the defendants used
excessive force under the circumstances in either of the incidents at issue. See
Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473-74 (2015).
      Accordingly, the district court’s judgment is AFFIRMED.

                                       2